Title: To George Washington from Major General Philemon Dickinson, 28 November 1777
From: Dickinson, Philemon
To: Washington, George



Dear Sir
Elizabeth Town [N.J.] Novemr 28th 1777

Having obtained the fullest Information, respecting the Strength & Situation, of the Enemy upon Staten Island, & made the necessary Preparations, I called in many Volunteers, whose Numbers, in addition to those who were on Duty at this Post, amounted to about 1400 Men, with this Detachment, I landed Yesterday Morning before Day, upon the Island, from Halsteads Point—The whole Strength of the Enemy, were drawn to this side of the Island, & extended from the Blazing Star, to their former works; Genl Skinner with five Regiments of Greens, were quartered in different Parts, about three hundred Waldeckers with Genl Campbell lay at the Works, in which were light cannon with a company of Artillery, cover’d by a fifty Gun Ship, & a Sloop of War—I landed in three Divisions (having the best Guides) & intended to have march’d bye roads, in order to get in the rear of the Greens, & cut off their Retreat—the Divisions proceeded as far as was intended, (7 Miles) & then met at the appointed Rendezvous, but to my great disappointment, they secured their retreat in the Works, by the most precipitate flight, Genl Skinner, Col: Allen & many other officers having narrowly escaped—We drove in all their Pickets with little opposition, & now & then skirmished a little with them as they fled—I kept my Design as much as possible, not having communicated it, to the Field officers, untill 8, OClock the Evening before, but notwithstanding all my precaution, Mr Skinner recieved the Intelligence at 3, OClock in the Morng which frustrated my Plan—I flatter’d myself, I should have had the Pleasure, of giving your Excellency a good account of the General & his Green Brigade, which undoubtedly would have been the case, had he not unluckily have received the above Information—We made the following Prisoners—vizt two Lieutenants, (one Col: Buskirks Son) one Surgeon, one Commissary, & twenty Privates—Mr Hud of Brunswick among the Numbers—& killed five or six Greens—our loss was, three Men made Prisoners, & two slightly wounded—In justice to both officers & Men, I must inform your Excellency, 

they behaved well, & wanted nothing but an opportunity, to have done honor to the State they belong to, their Expectations were great, & their Spirits high. I was astonished the Enemy had not collected, & formed upon some advantageous Ground, this I expected would have been the case; & proceeded with caution—They came down in a Body, to play the old Game upon our Rear, this I expected, & was sufficiently prepared for, having thrown up a small Work at Halsteads Point, & placed two Field Pieces in it, from which we kept up a brisk fire, & soon dispersed them—After remaining on the Island Eight hours, & driving them within their Works, we made an easy & secure retreat—not having lost a single Man, Horse, or Boat—By a Flag just come over, I am informed they say, in excuse for their Gallant Behaviour, that we were joined by 2,000 Continental Troops—had it not have been strong tide of Flud, by which means, they might easily have been reinforced from N. York—as General Putnam only intended a Feint there, & their having two Gondola’s, & an armed Sloop, lying in the Sound, I should have remained in Possession of the Island for the Day; those considerations & the Troops being much fatigued, as the Night was very cold, & they obliged to march thro’ much water, determined me to return—which reasons, I hope will mee⟨t your⟩ Excellency’s approbation.
⟨I pr⟩oposed to the Governor, to march most of the Men ⟨from th⟩is Post to the Southern Part of this State, to serve out ⟨th⟩e remainder of their Time, (indeed the whole Force should have marched long ago, but the Council would not consent) if I am not forbid, shall take the Liberty of sending on six hundred of the best Troops early tomorrow Morng which Detachment, I shall accompany—the Weather is very bad, but hope it will clear up this Eveng.
My Indisposition, being much fatigued, & very wet in crossing the river, prevented my giving your Excellency the above Information earlier.
A Fleet consisting of 25 Sail, is just arrived at the Narrows, said to come from England, & to have brought over some of the New raised Irish Regts. I have the honor to be, Your Excellencys most Obt Servt

Philemon Dickinson

